C. Allen, J.
1. It was a question of fact whether the relation of landlord and tenant existed between , the parties. The actual ownership of the premises is only one element to be considered in determining this question. One may be a landlord who is not the owner. The tenant cannot escape from his obli*288gations by showing that his landlord had no legal title; nor can the landlord escape from his obligations by showing the same thing. The obligations of the tenant to his landlord, and of the landlord to his tenant, are reciprocal; and they depend upon the existence of that relation, and not upon the validity of the landlord’s title. And the same rule is applicable in case of a tenancy at will. Cobb v. Arnold, 8 Met. 398, 402. Hilbourn v. Fogg, 99 Mass. 11. Holbrook v. Young, 108 Mass. 83, 85. The court properly refused to rule that there was no evidence from which the jury would be authorized to find that the defendant was the landlord of the plaintiff. The evidence tended to show that the defendant assumed to be the owner of the premises, and conducted himself as such, both before and after the accident, and assumed the position of landlord, and as such contracted with the plaintiff.
2. It was not, necessary to show that the defendant had actual knowledge of the defect. His duty was that of due care; and ignorance of the defect was no defence. Gill v. Middleton, 105 Mass. 477. See also Readman v. Conway, 126 Mass. 374; Looney v. McLean, 129 Mass. 33; Watkins v. Goodall, 138 Mass. 533.
3. There was no- occasion to give the third instruction asked for, since there was no question in the case which involved the necessity of a reconstruction of the platform on a different plan. The plaintiff did not complain of the plan of construction, but of the looseness of a board or plank.

Exceptions overruled..